DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C.  121:
 	I. 	Claims 1-5 drawn to a transmitter that transmits data and a controller that causes, based on information indicating priority levels of respective radio resources of a plurality of radio resources and a priority level of the data, the transmitter to transmit the data using a radio resource provided 10with a priority level corresponding to the priority level of the data, classified in H04W 72/06.  
 	II. 	Claim 6 drawn to a receiver that receives a signal transmitted from another communication device, and a controller that causes, upon receiving the 10signal through a radio resource with a highest priority level among a plurality of priority levels of a respective plurality of radio resources, the receiver to decode the received signal, and that causes, upon receiving the signal through a radio 15resource with a priority level lower than the highest priority level, the receiver to discard the received signal, classified in H04W 72/10. 

The inventions are distinct, each from the other because of the following reason
Subcombination-Usable Together

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions I has separate utility such as a controller controls the transmitter to transmit the data using a radio resource provided 10with a priority level corresponding to the priority level of the data. Invention II has separate utility such as controller that causes, upon receiving the 10signal through a radio resource with a highest priority level among a plurality of priority levels of a respective plurality of radio resources, the receiver to decode the received signal, and that causes, upon receiving the signal through a radio 15resource with a priority level lower than the highest priority level, the receiver to discard the received signal. See MPEP § 806.05(d).

 Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.


The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132